Wilton Sonnier v. The State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-311-CR

     WILTON SONNIER,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 
 
From the 52nd District Court
Coryell County, Texas
Trial Court # 12,730
                                                                                                                 

MEMORANDUM OPINION
                                                                                                                 

      On March 23, 1992, Wilton Sonnier pled guilty to aggravated assault on a correctional officer. 
He was sentenced to ten year's imprisonment.  On October 28, 1997, Sonnier filed a notice of
appeal.  
      A timely notice of appeal is necessary to invoke a court of appeal's jurisdiction.  Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  In criminal cases, a notice of appeal must be filed
within 30 days of the sentence being imposed or within 90 days of that date if the defendant filed
a timely motion for new trial.  Tex. R. App. P. 26.2.   Sonnier's notice of appeal is untimely. 
Because the appeal was not timely perfected, we lack jurisdiction over the appeal.  Olivo, 918
S.W.2d at 522.  We therefore dismiss the appeal for want of jurisdiction.  See id.
                                                                         PER CURIAM
 
Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed for want of jurisdiction
Opinion delivered and filed December 10, 1997
Do not publish